DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Claim 15 recites “a computer-readable storage medium”. Specification paragraph [00132] recites “computer storage media does not comprise signals per se. Therefore, claims 15-20 are treated as statutory type of computer readable storage medium.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Response to Arguments
Applicant’s argument filed 08/23/2021 have been fully considered but they are not persuasive.
In response to Claim interpretations, Claims 15-20 are no longer interpreted under 35 USC 112 (f).
In response to claim objection, the claim objection has been withdrawn in light of claim amendment.
In response to Applicant’s arguments with respect to independent claim(s) 1, 8, and 10 along with their respective dependent claims, regarding limitation “the one or more edits applied to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction”.

Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference (Falah) being applied to the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second version of the digital" in Claim 1 line 18. Unclear to what version it is referring to. There is insufficient antecedent basis for this limitation in the claim. Claims 2-7 are rejected under 35 USC 112(b) as being dependent of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889, hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah, and in further view of Levy et al. (US 20190319987, hereinafter Levy).
Re. claim 1, Schmidt discloses a non-transitory computer-readable storage medium having instructions stored thereon for providing analytics services for a distributed ledger (Schmidt discloses computer readable storage media including instructions to be carried out [0009]), which, when executed by a processor of a computing device cause the computing device to perform actions comprising (central processing unit executing instructions [0127]): receiving a unique identifier associated with a digital document (a document that includes a unique identifier such as a hash value [0005]); 
determining, based on the received unique identifier, that the distributed ledger includes a first digitally-signed transaction corresponding to a first state of the digital document and a second digitally-signed transaction corresponding to a second state of the digital document that includes one or more edits applied to the first state of the digital document (document transaction in a blockchain [0005]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. The hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]).
wherein each of the digitally-signed first and second transaction include a first fingerprint corresponding to a subsequent state of the digital document and a second fingerprint corresponding to a prior state of the digital document (a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Although Schmidt discloses fingerprints corresponding to the transaction, Schmidt do not explicitly teach but Falah teaches generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document (Falah teaches provenance of digital documentation Hash value associated with the digital documentation. Verify the previous entry of the chain [0005]. Blockchain with records, contains hash value that is derived from a previous record. Trace the provenance of a document [0023]); 
and the one or more edits to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction (hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schmidt to include generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document; and the one or more edits to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly teach but Levy teaches wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file [0145]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).

Re. claim 2, Schmidt-Falah-Levy teach the non-transitory computer-readable storage medium of claim 1, wherein the digital document is an image (Schmidt discloses an image of the document [0036]), the first fingerprint of the document includes a first tamper resistant image hash value of at least a portion of the image in the first state, and the second fingerprint of the document includes a second tamper resistant image hash value of at least the portion of the image in the second state (the digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]).

Re. claim 3, Schmidt-Falah-Levy teaches the non-transitory computer-readable storage medium of claim 2, wherein the first and the second tamper resistant image hash values are perceptual hash values corresponding to a particular subject that is depicted in at least the portion of the image (Schmidt discloses the digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. A digital document 124, obtained from the digitizer service 120 or some other source, is processed by a hash generator 128 to generate a hash value 132. The hash value 132 can be, or can be part of, a digital signature for the digital document [0037]).

Re. claim 4, Schmidt-Falah-Levy teaches the non-transitory computer-readable storage medium of claim 1, wherein the edit history of the digital document corresponds to a version history of the digital document (Schmidt discloses transaction history of a digital document [0007]).

Re. claim 15, Schmidt discloses a system comprising: a processor device comprising (Schmidt discloses central processing unit executing instructions [0127]); and a computer-readabe storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the process device, perform actions comprising (Schmidt discloses computer readable storage media including instructions to be carried out [0009]): determining, based on a received unique identifier (a document that includes a unique identifier such as a hash value [0005]), that a distributed ledger includes a first digitally-signed transaction corresponding to a first state of the digital document and a second digitally-signed transaction corresponding to a second state of the digital document that includes one or more edits applied to the first state of the digital document, wherein each of a plurality of digitally-signed transactions, which included the first and second transactions, is stored on the distributed ledger and includes the unique identifier (Document transaction in a blockchain [0005]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. the hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]); a first fingerprint of the digital document generated at a first time of a subsequent state, and a second fingerprint of the digital document generated at a second time of a previous state (a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Although Schmidt discloses fingerprints corresponding to the transaction, Schmidt do not explicitly teach but Falah teaches generating a provenance chain of the digital document including the first transaction and the second transaction based on a determination that each of the first of at least one fingerprint of the first transaction and second fingerprint of the second transaction corresponds to the first state of the digital document and the first fingerprint of the second transactions corresponds to the second state of the digital documents (Falah teaches provenance of digital documentation Hash value associated with the digital documentation. Verify the previous entry of the chain [0005]. Blockchain with records, contains hash value that is derived from a previous record. Trace the provenance of a document [0023]); 
and the one or more edits to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction (hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schmidt to include generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document; and the one or more edits to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly disclose but Levy discloses wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file [0145]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).

Re. claim 16, Schmidt-Falah-Levy teach the system of claim 15, Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly teach but Levy teaches wherein the actions further comprise: generating a chain of title associated with the digital document based on an extracted document ownership history further included in each transaction of the plurality of digitally-signed transactions (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file [0145]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).

Re. claim 18, Schmidt-Falah-Levy teach the system of claim 15, wherein the actions further comprise: at least one of the first and second fingerprints of the digital document to at least one of another first fingerprint and another second fingerprint of a different digital document to determine that at least a portion of the digital document corresponds to at least another portion of the different digital document (Schmidt discloses Blocks typically include a Merkle root (a hash value of all of the transactions in the block) in their header, with the body of the block containing the underlying transaction data (in a Merkle tree) [0027]. The hash value 132 can be, or can be part of, a digital signature for the digital document [0037]. if the digital document 208 is subsequently changed, the hash value of the changed document will be different than the hash value of the original document, and so any entries for the modified document in the blockchain 252 will not normally be accessible to the first office [0050]).

Re. claim 20, Schmidt-Falah-Levy teach system of claim 15, wherein the generated provenance chain includes at least a portion of the plurality of digitally- signed transactions corresponding to states of the digital document, each digitally- signed transaction of the portion of the plurality of digitally-signed transactions being connected to at least one other digitally-signed transaction of the plurality of the digital-signed transactions based on a second fingerprint of the digitally-signed transaction corresponding to a first fingerprint of another digitally-signed transaction (Schmidt teaches document transaction in a blockchain [0005]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. the hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]).

Claims 5, 8-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah),  Levy et al. (US 20190319987 hereinafter Levy), and in further view of Zinder (US 20170005804).

Re. claim 5, Schmidt-Falah-Levy teaches the one or more computer-readable storage media of claim 1, Schmidt-Falah-Levy do not explicitly disclose but Zinder discloses wherein the actions further comprise: generating a visualization of the generated provenance chain; and providing the visualization of the generated provenance chain to a client device from which the unique identifier was received (Zinder teaches provenance and chain of custody information is provided via the blockchain and blockchain transactions are individually associated with corresponding records that are stored in a separate computer system [0147]. Participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include generating a visualization of the generated provenance chain; and providing the visualization of the generated provenance chain to a client device from which the unique identifier was received as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Re. claim 8, Schmidt discloses a computer-implemented method for providing analytics services for a distributed ledger, comprising: receiving, by a computing device, a unique identifier associated with a digital document from a remote computing device (Schmidt discloses a document that includes a unique identifier such as a hash value [abstract]); 
based on the received unique identifier, determining, by the computing device, that the distributed ledger includes a first transaction corresponding to a first state of the digital document and a second transaction corresponding to a second state of the digital document that includes one or more edits applied to the first state of the digital document, wherein each of the first and second transactions includes the unique identifier (document transaction in a blockchain [0005]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. the hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]);
a first fingerprint of the digital document generated at a first time of a subsequent state, and a second fingerprint of the digital document generated at a second time of a previous state (a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Although Schmidt discloses fingerprints corresponding to the transaction, Schmidt do not explicitly teach but Falah teaches generating, by the computing device, a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second state of the digital document (Falah teaches provenance of digital documentation Hash value associated with the digital documentation. Verify the previous entry of the chain [0005]. Blockchain with records, contains hash value that is derived from a previous record. Trace the provenance of a document [0023]); 
and the one or more edits to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction (hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Schmidt to include generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document; and the one or more edits to the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly teach but Levy teaches wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file [0145]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).
Although Schmidt-Scott-Levy discloses provenance chain, Schmidt-Scott-Levy do not explicitly disclose but Zinder discloses generating, by the computing device, a visualization of the generated provenance chain (Zinder teaches participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Schmidt-Falah-Levy to include generating a visualization of the generated provenance chain; and providing the visualization of the generated provenance chain to a client device from which the unique identifier was received as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Re. claim 9, Schmidt-Falah-Levy-Zinder teach the computer-implemented method of claim 8, wherein the document is an image (Schmidt teaches image of the document [0036]), the first fingerprint of the document includes a first tamper resistant image hash value of at least a portion of the image in the revised state, and the second fingerprint of the document includes a second tamper resistant image hash value of at least the portion of the image in the previous state (Schmidt teaches the digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]).

Re. claim 10, Schmidt-Falah-Levy-Zinder teach the computer-implemented method of claim 9, wherein the first and the second tamper resistant image hash values are perceptual hash values corresponding to a particular subject that is depicted in at least the portion of the image (Schmidt teaches the digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. A digital document 124, obtained from the digitizer service 120 or some other source, is processed by a hash generator 128 to generate a hash value 132. The hash value 132 can be, or can be part of, a digital signature for the digital document [0037]).

Re. claim 11, Schmidt-Falah-Levy-Zinder teach the computer-implemented method of claim 8, wherein the edit history of the digital document corresponds to a version history of the digital document (Schmidt discloses transaction history of a digital document [0007]).

Re. claim 12, Schmidt-Falah-Levy-Zinder teach the computer-implemented method of claim 8, wherein the first fingerprint of the first document was generated by a document editing application and communicated to a distributed ledger network configured to maintain the distributed ledger (Schmidt discloses Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]. A collection of nodes 476 that maintain the blockchain can form an abstraction of the blockchain [0050]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]).

Re. claim 13, Schmidt-Falah-Levy-Zinder teach the computer-implemented method of claim 8, Schmidt-Falah-Levy do not explicitly teach but Zinder teaches further comprising providing, by the computing device, the generated visualization to the remote computing device as a response to the received unique identifier (Zinder teaches provenance and chain of custody information is provided via the blockchain and blockchain transactions are individually associated with corresponding records that are stored in a separate computer system [0147]. Participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Schmidt-Falah-Levy to include the generated visualization to the remote computing device as a response to the received unique identifier as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Re. claim 19, Schmidt-Falah-Levy teach the system of claim 15, Schmidt-Falah-Levy do not explicitly teach but Zinder teaches wherein the analytics means further provides, to a computing device from which the unique identifier was received, a generated visual representation of the generated provenance chain (Zinder teaches provenance and chain of custody information is provided via the blockchain and blockchain transactions are individually associated with corresponding records that are stored in a separate computer system [0147]. Participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include wherein the analytics means further provides, to a computing device from which the unique identifier was received, a generated visual representation of the generated provenance chain as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889, hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy) and in further view of O’Brien et al. (US 20180294957, hereinafter O’Brien).

Re. claim 6, Schmidt-Falah-Levy teach the non-transitory computer-readable storage medium of claim 1, each digitally-signed transaction being connected to at least one other digitally-signed transaction based on the second fingerprint of the digitally-signed transaction corresponding to the first fingerprint of another digitally-signed transaction (Schmidt discloses Blocks typically include a Merkle root (a hash value of all of the transactions in the block) in their header, with the body of the block containing the underlying transaction data (in a Merkle tree) [0027]. The hash value 132 can be, or can be part of, a digital signature for the digital document [0037]).
Although Schmidt discloses merkle root, Schmidt do not explicitly teach but O’Brien teaches wherein generating the provenance chain of the digital document includes forming a transactional tree that includes a plurality of digitally-signed transactions corresponding to a plurality of states of the digital document (O’Brien teaches a blockchain comprising hash tree. Which each block is added in the chain that contains a hash of the previous block. The block contains the chain of ownership, a plurality of ownership records [0027]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include wherein generating the provenance chain of the digital document includes forming a transactional tree that includes a plurality of digitally-signed transactions corresponding to a plurality of states of the digital document as disclosed by O’Brien. One of ordinary skill in art would have been motivated for the purpose of preventing stolen work, resisting tampering (O’Brien [0002] [0028]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), and in further view of Chen et al. (US 20180374173 hereinafter Chen).

Re. claim 7, Schmidt-Falah-Levy teaches the one or more computer-readable storage media of claim 1, Although Schmidt-Falah-Levy discloses a state of plurality of states that includes the first and second states of the digital document, Schmidt-Falah-Levy do not explicitly teach but Chen teaches wherein each transaction is digitally-signed with a private key of a user associated with the a state of plurality of states that includes the first and second states of the digital document, the digitally-signed transaction being employable to determine the user associated with the each of the plurality of state (Chen teaches The owner of the copyright may have a plurality of addresses [0063]. A copyright management transaction may include a plurality of assets, where each asset has an index. In this way, an asset in a copyright transaction may be located according to an index [0069]. The copyright transaction may include a version number of the transaction, a transaction type, and input content and output content, where the version number indicates version information of the transaction. Because the copyright transaction is copyright transfer, and there is no copyright input source, a transaction ID of a copyright management transaction currently carrying an asset, an index of the asset in the transaction, and a private key signature of a current owner of the asset in the input content are all null. The output content is an address of the owner of the copyright, and the asset is a copyright asset [0173]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include wherein each transaction is digitally-signed with a private key of a user associated with the a state of plurality of states that includes the first and second states of the digital document, the digitally-signed transaction being employable to determine the user associated with the each of the plurality of state as disclosed by Chen. One of ordinary skill in art would have been motivated for the purpose of validating the user (Chen [11-12]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), Zinder (US 20170005804), and in further view of Miller et al. (US 20130120369 hereinafter Miller).

Re. claim 14, Schmidt-Falah-Levy-Zinder teaches the computer-implemented method of claim 13, Schmidt-Falah-Levy-Zinder do not explicitly teach but Miller teaches further comprising: determining, by the computing device, a first contribution to the digital document that is associated with a first user; determining, by the computing device, a second contribution to the digital document that is associated with a second user; and generating, by the computing device, an indication corresponding to the determined first and the second contributions for inclusion in the generated visualization (Miller teaches users may be able to associate markings of ownership and/or contribution (whether visually displayed or not) to an entire 3D model or to one or more portions of a 3D model. To better illustrate the techniques of assigning, controlling and indicating rights of ownership and/or contribution to at least a portion of a drawing of a 3D model [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to determining, by the computing device, a first contribution to the digital document that is associated with a first user; determining, by the computing device, a second contribution to the digital document that is associated with a second user; and generating, by the computing device, an indication corresponding to the determined first and the second contributions for inclusion in the generated visualization as disclosed by Miller. One of ordinary skill in art would have been motivated for the purpose of viewing the creation and/or modification of a component (Miller [18, 37]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), and in further view of Miller et al. (US 20130120369 hereinafter Miller).

Re. claim 17, Schmidt-Falah-Levy teaches the system of claim 15, Although Schmidt discloses each transaction of the plurality of digitally-signed transactions includes the edit history corresponding to modifications of the previous state to the subsequent state (Schmidt discloses a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
 Schmidt-Falah-Levy-Zinder do not explicitly teach but Miller teaches the transaction being digitally-signed with a private key of a user associated with the modifications (Falah teaches using a private key on the document [0005]. Private key grnating changing ownership [0022]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schmidt to include the transaction being digitally-signed with a private key of a user associated with the modifications as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Schmidt-Falah-Levy do not explicitly teach but Miller teaches an attribution tracking component for generating, based on the included edit history and a digital signature of each transaction, a percentage of contribution for each user in a set of users for the digital document (Miller teaches users may be able to associate markings of ownership and/or contribution (whether visually displayed or not) to an entire 3D model or to one or more portions of a 3D model. To better illustrate the techniques of assigning, controlling and indicating rights of ownership and/or contribution to at least a portion of a drawing of a 3D model [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include an attribution tracking component for generating, based on the included edit history and a digital signature of each transaction, a percentage of contribution for each user in a set of users for the digital document as disclosed by Miller. One of ordinary skill in art would have been motivated for the purpose of viewing the creation and/or modification of a component (Miller [18, 37]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann et al. ("Blockchain Technology for Supply Chain Traceability, Transparency and Data Provenance") discloses tracking data provenance in a blockcahin environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496